UNITED STATES D|STR|CT COURT November 157 2018
EASTERN D|STR|CT OF CAL|FORN|A

UN|TED STATES OF AMER|CA,
P|aintiff,
v.
T|ERRA MAUREEN JACKSON,

Defendant.

 

 

TO: UNITED STATES MARSHAL:

 

FlLED

CLERK, US DS|TR|CT COURT
EASTERN D|STR|CT OF

cALiFoRNIA UK)C/:/

Case No. 2:18-mj-00230-CKD

 

 

 

 

ORDER FOR RELEASE OF
PERSON lN CUSTODY

This is to authorize and direct you to release T|ERRA MAUREEN JACKSON

3

Case No. 2118-mi-00230-CKD Charge 21 USC § 841(al(1) and 846 , from custody

for the following reasons:

Re|ease on Persona| Recognizance

Bai| Posted in the Sum of $

 

10,000 co-signed by

x Unsecured Appearance Bond $

Maureen Autar

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Baii Bond

(Other): Terms and conditions as stated on the

_r___ecord.

 

|ssued at Sacramento, Ca|ifornia on November 15 2018 at 2 ?C _____/f V)

By [\/9/7(/ />/C;/“/\L

 

Magistrate Judge Caro|yn K. D laney

 

